Citation Nr: 1603200	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-33 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a personality disorder.

2.  Entitlement to service connection for a psychiatric disorder other than a personality disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.

This case was previously before the Board in June 2015.  At that time, the Board reopened the Veteran's previously denied claim for entitlement to service connection for a psychiatric disorder and that claim was remanded for further development.  In line with the Veteran's request at his December 2014 hearing, the Board also dismissed seven other claims.  

The issue of entitlement to service connection for a psychiatric disorder other than a personality disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed as suffering from a personality disorder, namely other specified personality disorder with antisocial and borderline features.  

2.  A personality disorder is not a disease or injury for the purposes of service connection.
CONCLUSION OF LAW

The criteria for service connection for a personality disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Generally speaking, VA has a duty to provide notice of the information and evidence necessary to substantiate a claim, and a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

For the issue decided herein, however, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Entitlement to Service Connection for a Personality Disorder

In the June 2015 decision, the Board recharacterized the Veteran's claim from one solely seeking service connection for PTSD to one encompassing any diagnosed psychiatric disorder that may be related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Over the course of the appeals period, the Veteran has been diagnosed as suffering from a number of separate psychiatric disorders, including personality disorders.  A May 2010 VA treatment record, for instance, noted that the Veteran suffered from "antisocial personality disorder by history."  More recently, at a July 2015 VA examination, the Veteran was diagnosed as suffering from "other specified personality disorder with antisocial and borderline features."  

Further, evidence from the Veteran's active service show that he was diagnosed as having a personality disorder at that time.  A May 1977 in-service psychiatric consultation noted that the Veteran had "poor impulse control, poor judgment and insight, and externalization of blame."  The consultation concluded that there is "much evidence to support a character disorder of an explosive personality type."  

While a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303(c) ("personality disorders . . . are not diseases or injuries within the meaning of applicable legislation"); 38 C.F.R. §§ 4.9, 4.127 ("personality disorders are not diseases or injuries for compensation purposes").  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (personality disorder is an exclusion in § 3.303(c) and are excluded as noncompensable); Winn v. Brown, 8 Vet. App. 510, 516 (1996) ("A personality disorder, therefore, is not the type of disease-or injury-related defect to which the presumption of soundness can apply.").  

The Board acknowledges that disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.27.  As reflected in the remand section below, development on the question of whether the Veteran suffers from a psychiatric disorder (other than his diagnosed personality disorder) that is related to his active service continues.  That said, at this juncture, the Board believes it prudent to narrow the issues being considered and make it clear that service connection for a personality disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for a personality disorder is denied.  



REMAND

For two separate reasons, the Veteran's claim for entitlement to service connection for a psychiatric disorder other than a personality disorder must be remanded.  

First, in the June 2015 remand, the Board instructed that the Veteran undergo a new VA examination.  The Board also included specific questions for the examiner to address.  The examiner, however, did not address the specific questions posed by the Board.  A remand is required to obtain an addendum opinion that addresses these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

Second, following the RO's issuance of a supplemental statement of the case in August 2015, the Veteran submitted additional argument in support of his claim.  Although there was an initial waiver submitted by the Veteran's representative, in September 2015, the Veteran indicated that he did not wish to waive AOJ review of the new evidence.  See 38 C.F.R. § 20.1304(c) (2015).  This case must also be remanded to allow for AOJ review.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain an addendum opinion from the examiner who conducted the July 2015 VA examination.  If that examiner is not available, then the opinion may be provided by any appropriate professional.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination must be scheduled.  

Regardless of who provides an opinion and whether an examination is scheduled, the reviewing examiner is to answer the following questions:

a) Over the course of the appeal period (i.e., since October 2010) from what psychiatric disorders has the Veteran suffered?  Do these differ from any psychiatric disorders that you find the Veteran currently suffers from?

b) If you find that the Veteran suffers from PTSD, then is this diagnosis related to the Veteran's in-service fight that resulted in a fractured jaw?  

c) If you find that the Veteran currently suffers (or has suffered from at any time during the course of the appeal period) a disorder other than PTSD or a personality disorder, then is it at least as likely as not (a 50 percent or greater probability) that this disorder had its onset in or is related to the Veteran's active service?  

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issue of entitlement to service connection for a psychiatric disorder other than personality disorder.  If the benefit sought remains denied, issue a supplemental statement of the case that considers all evidence developed or received since August 2015 (including the Veteran's arguments) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


